Duckworth, Chief Justice.
Isiah, alias Isaac, Styles was indicted, tried, and convicted of murder. His motion for new trial on the general grounds only was filed, heard, and denied, and the exception is to that judgment. Held:
The evidence, showing that the accused shot and lulled the deceased with a .22 cal. pistol with the intent to kill her, was sufficient to support the verdict, and the general grounds are therefore without merit, even though his unsworn statement was that he was shooting in self-defense at another, who also had a .22 cal. pistol and was shooting at him and he (Styles) did not do the killing. Hudgins v. State, 2 Ga. 173 (5); Puckett v. State, 159 Ga. 230 (125 S. E. 208). The court did not err in denying the motion for new trial.

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., not participating.